Case 1-Ly-45010-€SS DOC Sse Filed LUjé22z/ly Entered LOjéc2/1y teicoils

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

 

ee xX
IN RE: CHAPTER 11
Michael Krichevsky, NOTICE OF APPEARANCE
Debtor. Case No.: 19-43516-ess
ee xX

PLEASE TAKE NOTICE, that Select Portfolio Servicing, Inc. as servicer for U.S. Bank
NA, successor trustee to Bank of America, NA, successor in interest to LaSalle Bank NA, on behalf
ofthe holders of the WaMu Mortgage Pass-Through Certificates, Series 2005-AR15, hereby appears
in this action and the undersigned has been retained as attorneys and demands that you serve all
papers in this action upon the undersigned at the address stated below.

Dated: Williamsville, New York
October 22, 2019
Frenkel, Lambert, Weiss, Weisman & Gordon, LLP

By: /s/ Michelle C. Marans
Michelle C. Marans, Esq.

53 Gibson Street

Bay Shore, New York 11706
(631) 969-3100

Our File No.:01-092846-B00
Case 1-Ly-45010-€SS DOC Sse Filed LUjé22z/ly Entered LOjéc2/1y teicoils

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

we ee ee ee ene ew ew ee ee we ee ee ee ee ee ee ee ee ee ee ee ee ee ee ee ee ee ee ee ee x
IN RE: CASE NO.: 19-43516-ess
Michael Krichevsky, CHAPTER 11
Debtor. Judge: Elizabeth S. Stong
wee eee ee ee ee ee ee ee ee ee ee ee ee ee ee ee ee ee ee ee ee ee ee ee ee ee ee ee ee x

CERTIFICATE OF SERVICE

I, Paul Styslowsky, do certify that on October 22, 2019, I electronically filed the within
Notice of Appearance in the above titled case with the Clerk of the Bankruptcy Court using the
CM/ECF system, I also further certify that I mailed the within Notice of Appearance to the
Debtor AND United States Trustee in the above captioned case as follows:

Michael Krichevsky
4221 Atlantic Ave
Brooklyn, NY 11224

US. Trustee

Office of the United States Trustee
Eastern District of NY (Brooklyn Office)
U.S. Federal Office Building

201 Varick Street, Suite 1006

New York, NY 10014

S/ Paul Styslowsky
Paul Styslowsky
